712 N.W.2d 462 (2006)
474 Mich. 1124
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gregory Alan FERQUERON, Defendant-Appellant.
Docket Nos. 129965 & (31)(38). COA No. 261742.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under *463 MCR 6.508(D). The motions to remand are DENIED.